DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 9 recites “the sensor evaluation” and should recite “the sensory evaluation.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
112 2nd Statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “the attributes are classified on a basis of the accumulated evaluation data, the evaluation data being a data set in which the sensor evaluation and the output of the gas sensor are temporarily associated with each other” which renders the claim indefinite as it is unclear what is being claimed with regard to the plurality of attributes and the accumulated evaluation data. As understood from Applicant’s published specification, paragraph [0034] notes the sensory evaluation being an indication of user comfort and paragraph [0040] noting that the plurality of attributes being attributes such comfortable, normal, uncomfortable that can be selected for evaluation. Therefore as best understood, the sensory evaluation is a user input and the plurality of attributes is a selection of attributes for the user to input, which renders the claim indefinite as the cited limitation asserts that the attributes are classified off of the accumulated evaluation data when the specification clearly notes that the plurality of attributes are classified as a defined set of options for the user to select from. For the purposes of examination, the Examiner will interpret the claim to mean that the sensory evaluation of the user is a selection of one of the plurality of attributes along with the output of the gas sensor define the claimed data set.

	Regarding claim 1, the claim recites “a database that accumulates evaluation data obtained by associating an output of the gas sensor and an output based on the sensory evaluation of the input apparatus with each other” and later recites that “the evaluation data being a data set in which the sensor evaluation and the output of the gas sensor are temporarily associated with each other” which renders the claim indefinite as the claim establishes that the evaluation data is obtained by associating an output of the gas sensor and an output based on the sensory evaluation and later states that the association is only temporary. Thus, it is unclear if there is a situation in which evaluation data is not obtained by associating the sensory evaluation and the output of the gas sensor, or if these parameters are always associated together to obtain the evaluation data. For the purposes of examination the Examiner will interpret that the evaluation data is obtained by associating the gas sensor and an output based on the sensory evaluation of the input apparatus with each other, and requests clarification. 

	Regarding claim 3, the claim recites that “the computer classifies the plurality of attributes on a basis of the evaluation data stored in the database” which renders the claim indefinite as claim 1 recites that “the attributes are classified on a basis of the accumulated evaluation data” which makes it unclear if the classification of the attributes occurs via a singular analysis of evaluation, or an accumulation of the evaluation data over time, or if the claim is referring to a different classification. For the purposes of examination, the Examiner will interpret the claim to mean that the attributes are classified on a basis of the accumulated evaluation data as recited in claim 1. 

	Regarding claim 6, the claim recites that the gas sensor includes a second sensor, after claim 4 which claim 6 depends on claims that the gas sensor includes a first sensor. This renders the claim indefinite as it is unclear how a singular gas sensor can include two sensors. For the purposes of examination, the Examiner will interpret the second sensor to be a separate sensor from the gas sensor.

	Claims 2-6 are rejected based on their dependency to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki (US 2014/0216259 – previously cited) in view of Iwasaki (US 2017/0328595 – previously cited).

Regarding claim 1, Iwaki teaches a management apparatus (see Fig. 4, paragraph [0017] which notes the control system which acts as a management apparatus), comprising: 
a gas sensor (15a, Fig. 2, see paragraph [0039], further see paragraph [0040] which notes that 15a is a gas sensor) that detects a smell in a room (see paragraph [0040]); 
an input apparatus that is operated by a user who enters the room (see 2, Fig. 4, see paragraph [0051], see paragraph [0052] which notes an input interface);
a database (10a, Fig. 4, paragraph [0052]) that accumulates evaluation data obtained by associating an output of the gas sensor (see Fig. 9, paragraph [0061]) and an output based on the sensory evaluation of the input apparatus with each other (see paragraph [0062] which notes that the output of air volume settings based on odor levels shown in Fig. 9 are stored in 10a); and 
a computer (10, paragraph [0062]) that determines the output of the gas sensor (see paragraph [0062]).  
Iwaki does not teach that the input apparatus acquires a sensory evaluation of each user which relates to the smell in the room when the user enters the room; that the database stores a plurality of attributes relating to a comfort level of the smell in the room, and that the attributes are classified on a basis of the accumulated evaluation data, the evaluation data being a data set in which the sensor evaluation and the output of the gas sensor are temporarily associated with each other.
Iwaski teaches an environmental control system (Iwaski, Title) which features adjusting the environment based on information detected from a detecting unit which includes odor detection (Iwaski, 22, Fig. 1, paragraph [0046]), wherein an input unit acquires a sensory evaluation that is input by a user related to the comfort of the detected environmental information (Iwaski, Fig. 3, see paragraph [0047] which notes the user information indicate being comfortable or not specifically with regard to smell, further see paragraph [0113] which describes acquiring the user input, the Examiner notes that the sensory evaluation is the user’s input of comfort as best understood from Applicant’s published specification in paragraph [0034]) and;
 a storage unit stores a plurality of attributes based on the user evaluations (Iwaski, see Fig. 6A which shows a table of stored environmental conditions where the represented condition is temperature, further see paragraph [0113] which notes that the acquisition unit acquires the user input, further see paragraph [0054] which notes that the acquisition unit sends information to a storage unit, further see paragraph [0047] which notes that user evaluations can relate to smell, the Examiner notes that the plurality of attributes are drawn to the selection by the user to indicate the subjective environmental in Fig. 6a such as “hot, comfortable, cold” which is in accordance with Applicant’s published specification, paragraph [0037]), and;
that the attributes are classified on a basis of the accumulated evaluation data, the evaluation data being a data set in which the sensor evaluation and the output of the gas sensor are temporarily associated with each other (Iwasaki, Fig. 6a which shows a data set per each worker in the table in Fig. 6A such as the sensor output being the temperature and the evaluation data in the “subjective environmental information” column, see paragraph [0098] which notes that over time the influence calculation unit can predict the subjective information associated with temperatures based on previous history to classify the subjective data with the sensor output, the Examiner notes for clarity that the examples in these paragraphs are with regard to temperature but Iwasaki explicitly notes this can take place with smell as well in paragraph [0041]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Iwaki with acquiring a sensory evaluation of each user which relates to the smell in the room and storing a plurality of attributes relating to a comfort level of the smell in the room, as taught by Iwaski, in order to utilize a mechanism for controlling environmental devices while taking into consideration the influence on the environment in other areas (Iwaski, paragraph [0009]).

Regarding claim 2, Iwaki as modified teaches the management apparatus according to claim 1, wherein the input apparatus acquires one sensory evaluation selected by each user from among a plurality of sensory evaluations relating to the smell in the room (Iwaski, Fig. 3 shows a plurality of sensory evaluations the user can input and paragraph [0047] notes that the user input can be with respect to smell).  

Regarding claim 3, Iwaki as modified teaches the management apparatus according to claim 2, wherein the computer classifies the plurality of attributes on a basis of evaluation data stored in the database and sets a threshold to be used for attribute determination of the output of the gas sensor (Iwaski, see paragraph [0081] which notes that user evaluations of environment can be kept in a table with previous user inputs, i.e. the subjective environmental information noted in the specification, and that based on the user inputs comfort thresholds can be defined to estimate user comfort, the Examiner further notes that paragraph [0041] of Iwaski notes that environmental conditions can include odor thereby the comfort threshold can be defined based on user input regarding the odor in an area).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Iwasaki, as applied to claim 1, further in view of Hwang (US 2017/0316995 – previously cited).

Regarding claim 4, Iwaki as modified teaches the management apparatus according to claim 1, but does not teach that the gas sensor includes a first sensor configured to be capable of detecting a plurality of types of gas. The Examiner notes that Iwaki as modified does teach that the detecting unit includes a gas sensor (Iwaki, paragraph [0040]). 
Hwang teaches a gas sensor (Hwang, Title) which can detect a plurality of gas types (Hwang, paragraph [0051]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Iwaki as modified with a detecting unit that is a sensor which is capable of detecting a plurality of types of gas, as taught by Hwang, in order to provide greater functionality to the apparatus by being able to detect multiple gases. 

Regarding claim 6, Iwaki as modified teaches the management apparatus according to claim 4, wherein the gas sensor further includes a second sensor configured to be capable of detecting at least one of a temperature or a humidity in the room (Iwaki, 16, Fig. 2, paragraph [0033]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Iwasaki and Hwang, as applied to claim 4, further in view of Murthy (US 2011/0172931 – previously cited).

Regarding claim 5, Iwaki as modified teaches the management apparatus according to claim 4, but does not specifically teach that the first sensor includes a QCM sensor. Murthy teaches that a QCM sensor can be used to detect odor as the QCM sensor is capable of detecting physical values that change in substances such as gases (Murthy, paragraph [0074]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Iwaki as modified, with a first sensor that is a QCM sensor, as Murthy teaches that QCM sensors are capable of detecting odors and the physical values that change in the gas substance (Murthy, paragraph [0074]).

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Applicant’s argument are directed to the 35 USC 103 rejections made in the previous office action. Applicant asserts that there is no teaching or suggestion in the combination of Iwaki and Iwasaki to arrive at the claimed invention in amended claim 1. Specifically, Applicant asserts that Iwasaki does not disclose data corresponding to the evaluation data of the claimed invention, and that Iwasaki does not classify multiple attributes based on evaluation data. Further, Applicant notes that Iwasaki is different from the claimed invention in that the evaluation data is not disclosed and that the determination target of which attribute belongs is not the output of the detection unit but of the subjective sensory evaluation of the user. 
The Examiner has considered the argument and respectfully disagrees with Applicant’s argument. Specifically, Iwaki misses the following limitations from the claim:
the input apparatus acquires a sensory evaluation of each user which relates to the smell in the room when the user enters the room; that the storage unit stores a plurality of attributes relating to a comfort level of the smell in the room, and that the attributes are classified on a basis of the accumulated evaluation data, the evaluation data being a data set in which the sensor evaluation and the output of the gas sensor are temporarily associated with each other.
Therefore, Iwasaki is utilized to teach an input apparatus which acquires sensory evaluation from multiple users via a plurality of attributes, storing the evaluations, and forming a data set where the output of the gas sensor and the sensory evaluation are associated. This is clearly represented in at least Figs. 6A-6C of Iwasaki. Applicant’s arguments of the determination target mechanism differing from the claimed invention and the references is moot as this is never required by the claim. Should Applicant be asserting that the claimed invention has logic within the apparatus which automatically sorts and classifies the attributes and sensor output, this is also met by Iwasaki as paragraph [0098] notes that subjective information and sensor output can be stored and that the influence calculation unit can predict over time to classify the subjective data with the sensor output. However, the claim does not mention the determination target of which attribute belongs therefore Applicant’s argument is moot.  
Further, Applicant noting that Iwasaki does not disclose evaluation data of the claimed invention or classifying multiple attributes based on such evaluation data is not consistent with Applicant’s own published disclosure. Paragraph [0034] of Applicant’s published specification notes that the sensory evaluation is an indication of comfort level, which is a subjective evaluation, and paragraph [0040] notes that the attributes are examples such as “comfortable, normal, uncomfortable, or the like.” Therefore, Figs. 6A-6C are clearly analogous and read on the claimed invention as Iwasaki teaches as the sensor output (in the figures being the measured temperature) and the evaluation data (being the attribute selection of either hot, cold, or comfortable) comprise a data set in which the system responds to which is detailed in at least paragraphs [0096] and [0097]. Remainder of Applicant’s arguments assert that the dependent claims are overcome by amendment as they depend from claim 1. Since the rejection of claim 1 is maintained, the rejections for the dependent claims are also maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763